I concur with MR. JUSTICE HYDRICK and MR. JUSTICE FRASER.
The sole issue is whether the testimony brings the cause within the crossing statute, for the Court below held that it did. More exactly, the question is: Does the testimony make out the locus of injury to be a traveled place? for there is no real contention that the transaction happened where the railroad crosses a street. The words "traveled place" have been given a meaning now fixed in the cases. They mean a place where the person has acquired the right
to travel; and that is not included by a place where a person has been permitted to travel.
In this case there is no testimony tending to show that the plaintiff had the right to walk along the track. He could not get such a right at this particular place by adverse use if the exercise of the right would impair the railroad company's use of the track; and the testimony makes it plain that such would be the case. There is testimony tending to show that the plaintiff had been impliedly invited by the defendant to walk where he did; that is to say, the plaintiff was licensed to walk where he did. In the first instance, where the person walks by right, he is entitled by statute to a particular warning. In the second instance, where the person walks by license, he is not named in the statute as entitled to the particular warning. But respondent relies on the Clifford case, 87 S.C. 324, 69 S.E. 513, to show his right to the statutory signal. In that case, Mrs. Clifford was confessedly crossing the track; she was at a place where she had a right to be; and she therefor had the right to the signal, for the statute named her. The respondent also contends that the failure to give the statutory signals tends to prove wilfulness; and per contra, if there was wilfulness, the fact may be proved by failure to ring and blow.
It is true the complaint alleged wilfulness, but the Court did not charge upon that subject; the counsel did not tender any request on that subject; the jury did not find specifically *Page 432 
on that subject; and it was not presented to the jury at all. If the verdict for negligence must go, so also must that for wilfulness. Jones v. Railroad, 70 S.C. 217,49 S.E. 568.
I am, therefore, of the opinion that the failure to ring the bell and to blow the whistle, if there was such failure, did not make a case of negligence per se; that the issue was: (1) Did the defendant invite plaintiff to walk on the track? (2) If so, did the defendant fail to exercise towards him ordinary care? And what was ordinary care is a question for a jury; and it may be a jury might consider the failure to ring and to blow is evidence of such lack of care, but not necessarily so.